DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 10 August 2022 and claims filed 10 May 2022 for the application filed 25 July 2014. Claims 16, 19, 20, 92, 96, 97, 135, and 154 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2022 was filed after the mailing date of the Notice of Allowance on 20 May 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 16 is allowable. The restriction requirement among four groups of species, as set forth in the Office action mailed on 12 September 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12 September 2016 is withdrawn.  Claims 19 and 20, directed to non-elected species for the spacer and monomer (now amended, alkenyl monomer), are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 16:
“…and the second surface functionalizing compound provides extends 
“…alkenyl monomers and the spacer 

Allowable Subject Matter
Claims 16, 19, 20, 92, 96, 97, 135, and 154 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a material suitable for use in chromatographic applications comprising a functionalized silica gel particle having two different functionalizing compounds that extend from the particle surface. These first and second functionalizing compounds are the reaction products of first and second silanes on the particle surface wherein the silanes react with hydroxyl groups on the surface and the first silane is further reacted with alkenyl monomers and spacer monomers via a functional group on the first silane. 
The prior art of record, GIBSON et al. (US PGPub 2008/0185333 A1) and SCHUTIJSER (US Patent 4,415,631), disclose or suggest similar silica gel particles having different functionalizing compounds extending from the particle surfaces. However, the as-amended specific reactions of the silanes to the hydroxyl groups on the silica gel surface that generate chemically structurally different compounds extending therefrom are not disclosed or suggested by the prior art; namely, SCHUTIJSER discloses binding a spacer molecule (organosilane) to the silica gel surface, then reacting a silane with the spacer molecule unlike the current invention which requires the silane to first react and bind to the hydroxyl groups on the particle surface and subsequently reacting an alkenyl monomer or spacer monomer to the silane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777